Exhibit 10.1
As amended as of March 9, 2010
LUMINEX CORPORATION
MANAGEMENT INCENTIVE PLAN
BACKGROUND AND OBJECTIVES
The Management Incentive Plan (the “MIP”) has been established by Luminex
Corporation (the “Company”) to encourage and reward successful performance by
its senior officers consistent with the Company’s compensation philosophies and
objectives. The MIP provides an annual incentive compensation opportunity for
key executives for achieving important Company financial performance targets,
and project goals and individual performance leadership goals (collectively
“CAPP Goals”). Each year the Compensation Committee of the Luminex Board of
Directors (the “Committee”), in consultation with the Chief Executive Officer
(the “CEO”), will establish award opportunities and goals for determination of
potential awards hereunder. The following defines MIP eligibility, the size of
potential award opportunities, performance measurement, form and timing of award
payments, administrative guidelines and definitions for ongoing MIP
participants.
ELIGIBILITY
Eligibility for an award under the MIP (an “MIP Award”) will be proposed by the
CEO and approved by the Committee at or near the beginning of each fiscal year
(each such year being a “Performance Period”). Generally, MIP participants
(“Participants”) will be selected from key executives who primarily are
responsible for the annual growth and profitability of Luminex. As new officers
join the Company, they may be afforded the opportunity to participate in the MIP
in the sole discretion of the Committee.

 

 



--------------------------------------------------------------------------------



 



AWARD OPPORTUNITIES
Each MIP Participant will be eligible for a payout for each applicable
Performance Period if Total Consolidated Revenue (or such other metric (or
metrics) as may be established by the Committee from year to year) for that year
exceeds the threshold amount established by the Committee for such year (the
“Threshold Amount”). Payouts under the MIP will be subject to a maximum payout
established by the Committee for each MIP Participant as a percentage of the MIP
Participant’s base salary. Within that limit, each MIP Participant will be
assigned a targeted award opportunity, based on actual performance achievement
described under “Performance Objectives” below and/or other factors deemed
relevant by the Committee.
Each MIP Participant’s base salary earned for such year will be multiplied by
the actual MIP award percentage earned as approved by the Committee to determine
the dollar value of the award for that Performance Period. The award percentage
shall be recommended by the CEO and submitted to the Committee for review and
approval. The MIP Award will be paid to each individual officer as soon as is
practical thereafter and in accordance with “Form and Timing of Awards” set
forth below. The Committee has the discretion to determine that no or reduced
awards are payable to an MIP Participant if the Committee determines that an MIP
Participant’s conduct during the Performance Period was inconsistent with the
Company’s Code of Conduct or the Participant otherwise materially breaches any
employment agreement or other material Company policy or conduct requirement.

 

2



--------------------------------------------------------------------------------



 



PERFORMANCE OBJECTIVES
Except as otherwise determined by the Committee, the “CAPP” performance
objectives shall typically consist of three elements: Corporate Financial
Objectives, Key Project Objectives, and Leadership Objectives. Within each of
the foregoing elements, the Committee may approve multiple goals or objectives,
with individual weightings as approved by the Committee. The MIP performance
objectives and relative weightings will be proposed by the CEO and approved by
the Committee not later than 90 days after the beginning of each fiscal year.
The performance objectives will be subject to such adjustments and exclusions as
determined by the Committee upon the recommendation of the CEO or other factors
deemed appropriate by the Committee. MIP objectives shall be equitably adjusted
during the year if a major change occurs in the Company’s capital structure,
e.g., an acquisition or merger.
Except as otherwise determined by the Committee, Corporate Financial Objectives
are subject to an over/underachievement scale with possible payouts of 0% to
200% of the potential “Target” bonus amount allocated to each such objective
based on financial results between specified “Minimum,” “Target” and “Maximum”
levels (as further described below) of the applicable performance targets
calculated on a linear basis, with minimum payouts starting at 50% of the target
value for each goal for minimum threshold performance.
Except as otherwise determined by the Committee, Key Project and Leadership
Objectives are not subject to an overachievement scale, but specified project
goals are typically graded 100% for on time completion, 75% for completed late,
50% for partially complete and 0% for failure to produce even partial
completion, in each case in the subjective judgment of the Committee based, in
part, upon the recommendation of the CEO.
The Committee has established performance thresholds relating to Corporate
Financial Objectives in the following categories:

  •  
Minimum Acceptable — The Luminex performance level below which no incentive will
be paid for the Corporate Financial Objectives portion of the CAPP objectives,
which will be set annually for each of the Corporate Financial Objectives;

 

3



--------------------------------------------------------------------------------



 



  •  
Target — The Luminex performance level where the actual incentive award equals
the targeted award, which is set individually for each Officer; and
    •  
Maximum — The Luminex performance level where the actual incentive award exceeds
the targeted award by the maximum amount permitted under the MIP, which will be
set annually for each of the Corporate Financial Objectives.

FORM AND TIMING OF AWARDS
MIP Award calculations will be certified and finalized (and the resulting MIP
Awards paid) between January 1 and March 15 of the fiscal year following the
close of a Performance Period. All MIP Awards will be paid in cash in a lump sum
unless a written decision to defer an award has been filed with the MIP
administrator pursuant to a plan or other procedures approved by the Committee.
The Committee reserves the discretion to make payments of MIP Awards in shares
of the Company’s common stock, restricted or unrestricted.
ADMINISTRATIVE GUIDELINES
Subject to applicable law, all amendments, guidelines, procedures, designations,
determinations, interpretations, and other decisions under or with respect to
the MIP (including the Recoupment Policy described below) or any MIP Award,
whether before or after the date of grant, shall be within the sole discretion
of the Committee, which may be made at any time and shall be final, conclusive
and binding.

  •  
Employee Termination — To receive an award, a participant must be an employee of
the Company on the day the MIP Award is paid, unless waived by the Committee.

 

4



--------------------------------------------------------------------------------



 



  •  
New Hires — Employees must have a minimum of six months of service to be
eligible for an award, unless waived by the Committee upon the recommendation by
the CEO. MIP Awards for new hires are earned on a pro-rata basis, based on their
date of employment unless waived by the Committee.
    •  
Base Salary Rate — Base salary for MIP Award calculations shall be the actual
base salary earned for the applicable Performance Period.
    •  
Support Documentation — The Luminex Chief Financial Officer shall be responsible
for maintaining all necessary support documentation regarding performance and
bonus calculations under the MIP.
    •  
No Rights to Awards — No employee shall have any claim to be granted any award
and there is no obligation for uniformity of treatment among Participants. The
terms and conditions of awards, if any, need not be the same with respect to
each Participant.

BONUS RECOUPMENT POLICY
The Company can recover any incentive compensation awarded or paid pursuant to
this MIP based on (i) achievement of financial results that were subsequently
the subject of a restatement, other than as a result of changes to accounting
rules and regulations, or (ii) financial information or performance metrics
subsequently found to be materially inaccurate, in each case regardless of
individual fault. The recovery policy applies to any incentive compensation
earned or paid to an employee pursuant to this MIP at a time when he or she is
an employee after the effective date of the MIP. Subsequent changes in status
(including, without limitation, change of title or responsibilities, retirement
or termination of employment) do not affect the Company’s rights to recover
compensation under the policy. The Committee will administer this policy and
exercise its discretion and business judgment in the fair application of this
policy based on the facts and circumstances as it deems relevant in its sole
discretion. More specifically, the Committee shall

 

5



--------------------------------------------------------------------------------



 



determine in its discretion any appropriate amounts to recoup, and the timing
and form of recoupment; provided that any recoupment shall not exceed the
portion of any applicable bonus paid hereunder that is in excess of the amount
of performance-based or incentive compensation that would have been paid or
granted based on the actual, restated financial statements or actual level of
the applicable financial or performance metrics as determined by the Committee
in its sole discretion.
For avoidance of doubt, the Company may offset the amounts of any such required
recoupment against any amounts otherwise owed by a participant to the Company,
including by the cancellation of unvested equity awards, in each case as
determined by the Committee in its sole discretion.
If any restatement of the Company’s financial results indicates that the Company
should have made higher performance-based or incentive-based payments than those
actually made under the MIP for a period affected by the restatement, then the
Committee shall have the discretion to cause the Company to make appropriate
incremental payments to effected participants then-currently employed by the
Company. The Committee will determine, in its sole discretion, the amount, form
and timing of any such incremental payments, which shall be no more than the
difference between the amount of performance-based or incentive compensation
that was paid or awarded and the amount that would have been paid or granted
based on the actual, restated financial statements.

 

6